Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Please note the following:
The Examiner’s attempt at contacting the Applicants’ representative (E. Eric Mills, 919-573-7439 on: i) 03/08/2021 + voicemail; and ii) 03/10/2021 + voicemail), to request a telephonic correction of the election of species (see attached interview summary), was not successful. 
Notice of Non-Responsive Amendment after Examiner Action
The Applicants' reply filed on 10/01/2020, is not fully responsive to the Office actions mailed on: i) 08/08/2019; and ii) 05/01/2020, because of the following omission(s) or matter(s):  
Election of Species:
Applicants’ election of Buffer A recited in Table 6 of the instant specification (see page 5 of reply filed on 10/01/2020), does not constitute as an election of species. This is because the previous Office actions mailed on: i) 08/08/2019; and ii) 05/01/2020, required the Applicants to elect the following:
Election of Group I Requires Applicants To Make The Following Species Election: 
Applicants must elect a specific composition by pointing out the specific components in the elected composition.
Failure to provide any one or more of these elements will render the reply NON-COMPLIANT.
Applicants elected Buffer A recited in Table 6 of the instant specification (see page 5 of reply filed on 10/01/2020). However, a composition of independent claim 1 or independent claim 13, does not appear to read on the Applicants’ elected Buffer A. Therefore, Applicants’ election of Buffer A constitutes an improper election of species. 
 Applicants must elect a specific composition by pointing out the specific components in the elected composition.  For example, an election of any one of the specific compositions recited in the instant specification at: i) Table 1, compositions 2-11; or ii) Table 2, compositions 12-16; or iii) Table 3, compositions A-O; or iv) Table 4, compositions 2-11; or v) Tables 5, compositions A-O, would be a proper species election.
Failure to provide any one or more of these elements will render the reply NON-COMPLIANT.
Time Periods For Filing A Reply To This Notice:
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO (2) MONTHs from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE. 
Response to the Applicants’ Arguments
Applicants argue alleging what appears to be the Applicants’ positon contending that the Office action requiring an election of a specific composition fails to explicitly require an amount for each of the components in the specific composition (see page 5 of Remarks filed on 10/01/2020). 
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because the Office action mailed on 05/01/2020, states that an election of any one of the specific compositions recited in Tables 1-5 of the instant specification, would be a proper species election. Each of the compositions recited in Tables 1-5 recites a specific amount for each of the components in the composition.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/						
Examiner, Art Unit 1629					

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629